--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated effective as of
December 14, 2010 is made by and between Balqon Corporation, a Nevada
corporation (the “Company”), and Seven One Limited, a company organized under
the laws of the British Virgin Islands (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Purchaser desires to purchase, and the Company desires to issue and
sell, upon the terms and conditions stated in this Agreement, (i) 7,812,500
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), and (ii) a warrant (the “Warrant”) in the form attached to
this Agreement as Exhibit A to acquire up to 7,812,500 shares (the “Warrant
Shares”) of the Company’s Common Stock;
 
WHEREAS, it is the intention of the parties that on or about the Closing (as
defined below) the Company and the Purchaser shall enter into an distribution
agreement (the “Distribution Agreement”) pursuant to which, upon terms mutually
agreed to by the Company and the Purchaser, the Company will become the
exclusive distributor in the United States of lithium iron phosphate batteries
and high voltage charging systems manufactured by the Purchaser’s affiliate,
Thunder Sky Battery Limited (also known as Winston Battery Limited), for a
period of three years;
 
WHEREAS, in connection with entering into the Distribution Agreement, the
Company will issue to the Purchaser (i) 1,375,000 shares of Common Stock
(“Distribution Shares”), and (ii) a five-year warrant (“Distribution Warrant”)
to purchase up to 1,500,000 shares of Common Stock (“Distribution Warrant
Shares”) at an exercise price per share of $1.50; and
 
WHEREAS, it is the intention of Balwinder Samra, President and Chief Executive
Officer of the Company, and Purchaser that on or about the Closing, Mr. Samra
and Purchaser shall enter into a voting agreement (the “Voting Agreement”),
which Voting Agreement shall provide for certain arrangements and understandings
respecting ownership of the Company’s voting securities and other matters as set
forth in the Voting Agreement.
 
NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. Capitalized terms that are not otherwise defined herein have
the meanings given to such terms in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Bridge Bank” means Bridge Bank, National Association.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.
 
“Closing” shall have the meaning ascribed to such term in Section 2.2.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” shall have the meaning ascribed to such term in the Recitals
hereto.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.
 
“Distribution Agreement” shall have the meaning ascribed to such term in the
Recitals hereto.
 
“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(x).
 
“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).
 
 
2

--------------------------------------------------------------------------------

 
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Properties” shall have the meaning ascribed to such term in Section 3.1(x).
 
“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
 
“Registration Rights Agreement” means that certain Registration Rights Agreement
between the Company and Purchaser in the form attached to this Agreement as
Exhibit B.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Shares, the Warrant and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” shall have the meaning ascribed to such term in the Recitals hereto
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Distribution Agreement, the
Registration Rights Agreement, the Warrant, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Signature Stock Transfer, the current transfer agent of
the Company, with a mailing address of 2301 Ohio Drive, Suite 100, Plano,
Texas  75093, and any successor transfer agent of the Company.
 
“Voting Agreement” means that certain Voting Agreement between Balwinder Samra
and Purchaser in the form attached to this Agreement as Exhibit C.
 
 
3

--------------------------------------------------------------------------------

 
 
“Warrant” shall have the meaning ascribed to such term in the Recitals hereto.
 
“Warrant Shares” shall have the meaning ascribed to such term in the Recitals
hereto.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Issuance, Sale and Delivery of the Shares and Warrant at the Closing.  At
the Closing, on the terms and subject to the conditions of this Agreement, the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
from the Company, the Shares and a Warrant to purchase the Warrant Shares, for
the aggregate purchase price of $5,000,000.
 
2.2 Closing. The closing (“Closing”) shall take place at 10:00 a.m. at the
offices of Rutan & Tucker, LLP, 611 Anton Blvd., Costa Mesa, California, on the
date hereof.  At the Closing, the Company shall issue to the Purchaser (i) the
Shares and (ii) a Warrant in definitive form, registered in the name of the
Purchaser representing the right to purchase the Warrant Shares.  As payment in
full for the Shares and Warrant being purchased by it under this Agreement, and
against delivery of the stock certificate or certificates therefor and Warrant
as aforesaid, on the Closing Date, the Purchaser shall pay to the Company by
wire transfer or by such other method as may be reasonably acceptable to the
Company, in immediately available funds in the amount of $5,000,000.  Such
amount shall be paid to the account as shall have been designated in writing to
the Purchaser at least two (2) business days prior to the date of the Closing by
the Company.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser as of the Closing:
 
(a) Subsidiaries.  The Company has no direct or indirect subsidiaries.
 
(b) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
not in violation nor default of any of the provisions of its respective articles
of incorporation, bylaws or other organizational or charter documents. The
Company is duly qualified to conduct business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than the Required Approvals. Each Transaction Document to which
it is a party has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d) No Conflicts. Subject to the Required Approvals, the execution, delivery and
performance by the Company of the Transaction Documents, the issuance and sale
of the Securities and the consummation by the Company of the transactions
contemplated hereby and thereby to which it is a party do not and will not: (i)
conflict with or violate any of the provisions of the Company’s articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.9, and (ii) the filing of a
Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Issuance of the Securities. The Shares and the Warrant are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Warrant Shares, when
issued in accordance with the terms of the Warrant, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company will reserve from its duly authorized capital stock a number of
shares of Common Stock issuable pursuant to this Agreement and for issuance of
the Warrant Shares.
 
(g) Capitalization.  The capitalization of the Company is as set forth in
Section 3.1(g) of the Disclosure Schedule. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than as set forth on Section 3.1(g) of the Disclosure Schedule,
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Securities and
except as set forth in Section 3.1(g) of the Disclosure Schedule, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser). All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and non-assessable, have been issued in
compliance with all federal and state securities laws (subject to the filing of
a Form D with the Commission and such other filings as are required to be made
under applicable state securities laws), and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s shareholders.
 
 
6

--------------------------------------------------------------------------------

 
 
(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or Section 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as set forth on Section 3.1(i) of the Disclosure Schedule or specifically
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission prior to the Closing, (iii) the Company has not altered
its method of accounting, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its business, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.
 
 
7

--------------------------------------------------------------------------------

 
 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or its properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
 
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s employees is a member of a union that relates to such
employee’s relationship with the Company, and neither the Company is a party to
a collective bargaining agreement, and the Company believes that their
relationships with their employees are good. No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company to any liability with respect to any of the foregoing matters. The
Company is in compliance with all U.S. federal, state, local and foreign laws
and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l) Compliance. The Company is not: (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) in or has not been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(m) Regulatory Permits. The Company possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.
 
(n) Title to Assets.  The Company has good and marketable title in fee simple to
all real property owned by it and good and marketable title in all personal
property owned by it that is material to the business of the Company, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company, Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties and Liens set forth on Section 3.1(n) of the Disclosure
Schedule. Any real property and facilities held under lease by the Company is
held by the Company under valid, subsisting and enforceable leases with which
the Company is in compliance.
 
(o) Patents and Trademarks. The Company has rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as described in the SEC Reports as necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  The Company has not received a notice (written
or otherwise) that any of the Intellectual Property Rights used by the Company
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged, including, but
not limited to, directors and officers insurance coverage. The Company has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
 
9

--------------------------------------------------------------------------------

 
 
(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for: (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of each Closing. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchaser shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
(t) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or Section 12(g) of the Exchange Act, and the Company
has taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(u) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(v) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company.
 
(w) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
 
 
11

--------------------------------------------------------------------------------

 
 
(x) Environmental Matters.  Except as otherwise disclosed in the SEC Reports,
the Company is in compliance in all material respects with the terms and
conditions of the applicable Environmental Laws, and is also in compliance with
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws.  The Company has not received any notice of whatever form
alleging noncompliance with any Environmental Law and, to the knowledge of the
Company, no previous owner or operator of any real property leased and/or
operated by the Company (collectively, the “Properties”) or any business
currently owned or operated by the Company has received any such notice alleging
noncompliance with any Environmental Law.  None of the Properties or any other
assets of the Company include any equipment, machinery, device, or other
apparatus that contains polychlorinated biphenyls that is now or ever has been
leaking, any asbestos that is or reasonably may be anticipated to become in
friable condition, or any underground tank.  For purposes herein, Environmental
Laws means all federal, state and local laws, rules and regulations relating to
pollution or protection of the environment such as laws relating to emissions,
discharges, releases or threatened releases of hazardous, toxic or other
pollutants, contaminants, chemicals or industrial material, into the natural
environment, including, without limitation, into ambient air, surface water,
ground water, land surface or subsurface strata or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous, toxic or other pollutants, contaminants,
chemicals or industrial materials, substances or wastes, together with all
regulations, rules, codes, plans, decrees, judgments, injunctions, notices and
demand letters issued, entered, promulgated or approved thereunder.
 
(y) Full Disclosure.  No representation, warranty or statement made by the
Company in this Agreement, or in any other material furnished or to be furnished
by the Company to the Purchaser contains any untrue statement of a material
fact, or omits to state a material fact required to be stated herein or therein
or necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.  There is no fact
which the Company has not disclosed to the Purchaser herein and of which the
Company or any of its officers, directors or executive employees is aware which
could reasonably be anticipated to have a Material Adverse Effect on the Company
or the ability of the Company to continue operating the business in the same
manner as the Company has been conducted prior to the Closing Date.  The Company
has disclosed to the Purchaser all material information relating to the Company
or the transactions contemplated by this Agreement.
 
3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows (unless
as of a specific date therein):
 
(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Own Account. The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).
 
(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act, (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act and/or (iii) a non “U.S. Person” as defined under Regulation S under the
Securities Act. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
(d) Experience of the Purchaser. the Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
 
13

--------------------------------------------------------------------------------

 
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of the Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of the Purchaser under this Agreement.
 
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.
 
 
14

--------------------------------------------------------------------------------

 
 
4.2 Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities in the manner set forth in Schedule 4(2) attached hereto and made a
part hereof and shall not, directly or indirectly, use such proceeds for any
loan to or investment in any other corporation, partnership, enterprise or other
person. Any change in the use of proceeds shall require the consent of
Purchaser.
 
4.3 Indemnification of Purchaser. Subject to the provisions of this Section 4.3,
the Company will indemnify and hold the Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents.  If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
 
4.4 Appointment to Board.  The Purchaser’s obligations at the Closing are
conditioned upon the Purchaser receiving confirmation from the Company that all
necessary action on the part of the Company has been taken for Mr. Winston Chung
to be appointed as a member and the chairman of the Board of Directors of the
Company effective upon the Closing.
 
4.5 Legal Opinion.  The Purchaser’s obligations at the Closing are conditioned
upon the Purchaser receiving a legal opinion from Rutan & Tucker, LLP in a form
customary in transactions similar to the transactions consummated by this
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
4.6 Accredited Investor and/or Non U.S. Person Certification.  The Company’s
obligations at the Closing are conditioned upon the Company receiving from the
Purchaser certifications and assurances required to ensure compliance with the
securities laws of the United States.
 
4.7 Delivery of Stock Certificate.  Within five (5) Trading Days of the Closing,
the Company shall deliver to the Purchaser a stock certificate in definitive
form, registered in the name of the Purchaser, representing the Shares.
 
4.8 Reservation of Shares of Common Stock.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Warrant in such amount as may then be required to fulfill its obligations in
full under the Warrant.
 
4.9 Company Deliveries.  The Purchaser’s obligations at the Closing are
conditioned upon the Purchaser receiving from the Company a good standing
certificate from Secretary of State of the State of Nevada dated within 10 days
of the Closing, together with a verbal bring-down on the date of the Closing.
 
4.10 HSR Act Filings.  To the extent required with respect to the Shares and the
Warrant Shares, the Company will file, and will provide any and all assistance
to the Purchaser necessary to enable the Purchaser to file, all notices, reports
and other documents required to be filed with governmental entities, including
without limitation the Federal Trade Commission and the U.S. Department of
Justice, in connection with the transactions set forth in the Transaction
Documents.  Without limitation, if and as requested by the Purchaser, the
Company shall prepare and file, as promptly as practical, one or more
Notification and Report Forms complying with the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and related laws, rules
and regulations.  For the avoidance of doubt, after the Closing no Warrant
Shares or Distribution Agreement Shares shall be issued to the Purchaser
pursuant to the Transaction Documents until such time as any waiting period
required by the HSR Act in connection with such issuance shall have expired or
been terminated.
 
4.11 Distribution Agreement.  The parties will negotiate in good faith the terms
of a Distribution Agreement mutually acceptable to the Company and the
Purchaser, which Distribution Agreement shall be executed by the parties thereto
at or about the date of the Closing of the purchase and sale of the Shares and
Warrant pursuant to the terms and conditions of this Agreement.
 
4.12 Registration Rights Agreement.  The parties will execute and deliver the
Registration Rights Agreement at the Closing.
 
4.13 Voting Agreement.  Balwinder Samra and Purchaser will execute and deliver
the Voting Agreement at the Closing.
 
4.14 Further Assurances. The parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS
 
5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser.
 
5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3 Notices.  Any notice, request, demand or other communication required or
permitted to be given to a party pursuant to the provisions of this Agreement
will be in writing and will be effective and deemed given under this Agreement
on the earliest of:  (a) the date of personal delivery, (b) the date of
transmission by facsimile, with confirmed transmission and receipt, (c) two (2)
days after deposit with a nationally-recognized courier or overnight service and
(d) five (5) days after mailing via first-class mail.  All notices not delivered
personally or by facsimile will be sent with postage and other charges prepaid
and properly addressed to the party to be notified at the address set forth for
such party (i) if to the Purchaser, to Seven One Limited, No. 3 Industrial Zone,
Lisonglang Village, Gongming Town, Bao’an Dist., Shenzhen, P.R.C., attention:
Mr. Winston Chung, with a copy to Quintairos, Prieto, Wood & Boyer, P.A., One
East Broward Boulevard, Suite 1400, Fort Lauderdale, Florida, 33301, attention:
Robert Cousins, Esq., facsimile (954) 523-7009, and (ii) if to the Company, to
Balqon Corporation., 1420 240th Street, Harbor City, CA 90710,
attention:  Balwinder Samra, with a copy to Rutan & Tucker LLP, 611 Anton
Boulevard, 14th Floor, Costa Mesa, CA 92626, attention:  Larry A. Cerutti,
facsimile (714) 546-9035.  Any party hereto (and such party’s permitted assigns)
may change such party’s address for receipt of future notices hereunder by
giving written notice to the Company and the Purchaser.
 
5.4 Amendments; Waivers. This Agreement may not be amended or modified, and no
provisions hereof may be waived, without the written consent of the Company and
the Purchaser.  No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
 
17

--------------------------------------------------------------------------------

 
 
5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
Purchaser.
 
5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.3.
 
5.8 Governing Law.  This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of California without regard to conflict of law principles
that would result in the application of any law other than the law of the State
of California.
 
5.9 Dispute Resolution.  The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the federal and state courts located within the
geographic boundaries of Orange County, California for the purpose of any suit,
action or other proceeding arising out of or based upon this Agreement, (b)
agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in the federal and state courts located within
the geographic boundaries of Orange County, California and (c) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court. The prevailing party shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
5.10 Survival. The representations and warranties contained herein shall survive
each Closing and the delivery of the Securities for the applicable statute of
limitations.
 
5.11 Attorneys’ Fees.  If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of the Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
5.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
5.13 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.
 
5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the day and year first above written.
 
 
BALQON CORPORATION
 
 
By:                                                                           
       Balwinder Samra,
       Chief Executive Officer
 
 
 
SEVEN ONE LIMITED
 
 
By:                                                                           
       Chung Hung Ka,
       Chief Executive Officer



 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
WARRANT
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
REGISTRATION RIGHTS AGREEMENT
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
VOTING AGREEMENT
 
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.2
 
USE OF PROCEEDS
 


 
Proceeds from the Securities Purchase Agreement shall be used as follows:
 
1.           Manufacturing of Products
 
2.           Inventory
 
3.           Purchase of batteries under the Distribution Agreement
 
4.           Working Capital expenses as agreed upon by Winston Chung
 
In addition to the restrictions set forth under Section 4(2) of the Agreement,
proceeds from the Securities Purchase Agreement may not be used for:
 
1.           Research and Development
 
2.           Repayment of outstanding debentures
 
3.           Executive compensation/bonus, except as otherwise paid in
accordance with prior Company practices.
 
 
24

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE
 
to the
 
SECURITIES PURCHASE AGREEMENT
 
by and between
 
BALQON CORPORATION,
 
and
 
SEVEN ONE LIMITED
 
This Disclosure Schedule is hereby delivered by Balqon Corporation, a Nevada
corporation (the “Company”) in accordance with the provisions of that certain
Securities Purchase Agreement by and among the Company and Seven One Limited
(the “Purchaser”) (the “Agreement”).  Capitalized terms that are used in this
Disclosure Schedule and are not defined shall have the meaning set forth in the
Agreement.
 
Any matter set forth in a section of this Disclosure Schedule with respect to a
particular representation and warranty in the Agreement shall be deemed an
exception to any other representations and warranties in the Agreement to which
it may relate provided the disclosure is in sufficient detail to enable a
reasonable person to identify such other representations and warranties to which
such information is responsive.  Failure to provide a cross-reference from one
section of this Disclosure Schedule to other applicable sections of this
Disclosure Schedule shall not, however, in and of itself be deemed a failure to
disclose unless a reasonable person would be unable to determine that the
disclosure contained in such section of this Disclosure Schedule applies to
other representations or warranties contained in the Agreement.
 
Headings have been inserted on the separate sections of this Disclosure Schedule
for convenience of reference only and shall not have the effect of amending or
changing the content or meaning of the section as set forth in the Agreement.
 
This Disclosure Schedule, which were prepared by the Company and is hereby
delivered to the Purchaser, sets forth exceptions to representations and
warranties contained in Article III of the Agreement.
 
This Disclosure Schedule is part of the Agreement and is incorporated by
reference therein.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 3.1(g)
 
1.  
The Company has 25,755,014 shares of Common Stock outstanding.  The Company also
may issue up to (i) 7,500,000 shares of Common Stock under the Company’s 2008
Stock Incentive Plan, (ii) 6,611,647 shares of Common Stock under warrants to
purchase Common Stock and (iii) 4,096,650 shares of Common Stock under
convertible notes and debentures, each calculated immediately prior to the
Closing.  The outstanding Common Stock Equivalents are further described in the
SEC Reports.

 
2.  
The Company is obligated to issue warrants to purchase an indeterminate number
of shares of its common stock pursuant to an agreement with its investor
relations firm.  On November 17, 2010, the Company issued 5,000 shares to its
investor relations firm under this agreement.

 
3.  
Between November 19, 2010 and December 3, 2010, the Company issued $50,000 in
principal of its 10% Senior Secured Convertible Promissory Debentures, which
debentures are convertible in to 66,666 shares of Common Stock, subject to
adjustment, and warrants to purchase 50,000 shares of Common Stock, subject to
adjustment, in a private placement transaction. The Company also issued
placement agent warrants to purchase up to 4,000 shares of Common Stock, subject
to adjustment, in connection with these transactions.

 
Section 3.1(i)
 
1.  
Between November 19, 2010 and December 3, 2010, the Company issued $50,000 in
principal of its 10% Senior Secured Convertible Promissory Debentures.



Section 3.1(n)
 
1.  
The Company is party to a Business Financing Agreement (the “Credit Agreement”)
with Bridge Bank, National Association (the “Lender”) pursuant to which the
Lender has provided the Company with an accounts receivable based credit
facility in the aggregate amount of up to $2,000,000 (the “Credit Facility”).
The Credit Facility is secured by a continuing first priority security interest
in all the Company’s personal property (subject to customary exceptions).  At
September 30, 2010 there was $219,463 outstanding and $47,262 was available
under the terms of the Credit Facility. At December 31, 2009, $128,150 was
outstanding and $6,190 was available under the terms of the Credit Facility.

 
2.  
The Company has issued $850,000 in principal of its 10% Senior Secured
Convertible Promissory Debentures.  The Debentures are secured by a security
interest in all of the Company’s personal property (subject to customary
exceptions), which security interest is subject to and subordinate to the
security interest under the Company’s secured credit facilities with one or more
financial institution, in an amount of up to $2,500,000 in the aggregate.

 
 
26